Citation Nr: 0112014	
Decision Date: 04/26/01    Archive Date: 05/01/01

DOCKET NO.  00-16 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUE

Entitlement to service connection for residuals of a 
fractured nose.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Bonnie A. Yoon, Associate Counsel




INTRODUCTION

The veteran had active service from February 1957 through 
December 1957. This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from a June 2000 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Des Moines, Iowa (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have fractured his nose 
during service.

3.  The veteran is not shown to have residuals of any 
fractured nose he may have sustained during service.


CONCLUSION OF LAW

Residuals of a fractured nose were not incurred in or 
aggravated during active service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000).  
The Board notes that the veteran's service medical records 
have been obtained and that all known medical records have 
been obtained and are associated with the claims file.  The 
veteran declined an opportunity to appear at a hearing to 
provide testimony in support of his claim.  The Statement of 
the Case reviewed all pertinent evidence and provided the 
veteran with all applicable laws and regulations.  Most 
importantly, the Statement of the Case informed the veteran 
of the evidence necessary to substantiate his claim.  
Accordingly, under these circumstances the Board concludes 
that no further development is required to comply with its 
statutory duty to assist.

The veteran claims he is entitled to service connection for 
residuals of a fractured nose which he contends was sustained 
in a motor vehicle accident.  More specifically, he contends 
that he fractured his nose in the same accident in which he 
sustained trauma to his teeth, which led to service 
connection for his teeth.  A veteran is entitled to service 
connection for a disability resulting from disease or injury 
incurred in or aggravated by active service.  See 38 U.S.C.A. 
§ 1131 (West 1991); 38 C.F.R. § 3.303(a) (2000).  However, 
the mere fact of an in-service injury is not enough, there 
must be evidence of a chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support a claim.  See 38 C.F.R. § 3.303(b).  

The veteran's service medical records show that he received 
treatment for traumatic injury to the teeth as a result of an 
off-duty automobile accident in July 1957.  There is no 
reference to or treatment of a broken nose contained in the 
medical records.  The veteran underwent a physical 
examination in October 1957 in which the examiner recommended 
that the veteran be discharged from service due to his 
bronchial asthma. 

The veteran underwent a VA examination in August 1958 
pertaining to his asthma.  He was diagnosed with having 
chronic bronchial asthma.  All other findings were 
unremarkable.

In 1999 the veteran submitted a statement pertaining to an 
application for dental care.  In this statement he mentions 
the accident in detail and claims sustaining both broken 
teeth and a fractured nose from the automobile accident in 
July 1957.

Medical records from VA Medical Center in Sioux Falls, South 
Dakota show that in May 1999, the veteran underwent a neck 
exploration and excision of parathyroid adenoma.  A physical 
examination of the nose indicated patent nares.  There was no 
mention of any residual disability related to a broken nose 
or an indication that the veteran suffered from any other 
type of nasal abnormality.

In December 1999 a letter was sent to the veteran requesting 
medical evidence of a current disability along with medical 
evidence showing that the current disability was related to 
service.  The veteran was also informed that he needed to 
tell VA where he received treatment so that records could be 
requested.

In December 1999 the veteran, by telephone to the RO, 
reported having undergone treatment at the Sepulveda VA 
Medical Center.  Requests for treatment records were made to 
the Sepulveda VAMC and San Francisco VAMC and no records were 
received.  Both centers were contacted by telephone on June 
16, 2000, and both reported having no records of treatment 
for the veteran.

Based on the evidence contained in the record, the Board 
finds that service connection for residuals of a fractured 
nose is not warranted.  The veteran has asserted that he 
fractured his nose in a motor vehicle accident in July 1957, 
the same accident in which he damaged his teeth.  While the 
veteran's service medical records note that he suffered 
trauma to his teeth as a result of the automobile accident, 
there is no reference to a fractured nose in the 
contemporaneous service medical records.  As well, there is 
no reference to a fractured nose contained anywhere else in 
the record, beyond the veteran's contentions.  Further, there 
is no medical evidence that shows the veteran suffers from a 
current disability as a result of the fractured nose.

The Board does acknowledge that the veteran has not been 
afforded a VA examination with this claim.  However, the 
Board finds that a VA examination to provide a nexus opinion 
is not necessary in this case.  A VA examination is necessary 
only when the record contains competent evidence of a current 
disability and some evidence that the current disability may 
be associated with military service.  See VCAA, Pub.L. No. 
106-475, § 3(a), 114 Stat. 2096, _(2000) (to be codified at 
38 U.S.C. § 5103(A)).  In addition, according to the proposed 
VA regulation implementing the VCAA, evidence indicating that 
a disability or symptoms may be associated with the 
claimant's service could be satisfied by evidence showing 
continuity of symptoms of a disability since the veteran's 
release from active duty, post-service treatment for a 
condition, or other possible association with military 
service.  See VCAA, 66 Fed. Reg. 17834, 17836 (proposed April 
4, 2001) (to be codified at 38 CFR § 3.159 (c)(4)).  

In the case at hand, there is no possibility of a 
relationship to military service, without a diagnosis of a 
current disability.  The only suggestion of a relationship to 
military service is from statements from the veteran.  
However, a layperson, such as the veteran, can provide 
accounts of visible symptoms, but such evidence is different 
from the capability of a layperson to offer evidence that 
requires medical knowledge, such as a diagnosis of a residual 
disability.  See Espiritu v. Derwinski, 2 Vet.App. 494 
(1992).  

Based on the record, the Board finds and concludes that the 
preponderance of the evidence is against the veteran's claim.  
As there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran, the provisions of 38 U.S.C.A. § 5107(b), as amended, 
are not applicable, and the appeal is denied.  Accordingly, 
the Board concludes that service connection for residuals of 
a fractured nose is not warranted.




ORDER

Service connection for residuals of a fractured nose is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  


 

